DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 8/3/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1-4, 6, 7, 9, 13, 16-20 and 27 have been amended.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/2022, with respect to the Double Patenting rejections have been fully considered and are persuasive.  The rejections of the claims for Double Patenting have been withdrawn. 
Applicant’s remaining arguments with respect to claim(s) 1-27 have been considered but are moot because the new grounds of rejection do not rely on the same combinations of references applied in the prior rejection of record.
The claims 1-27 are now rejected in view of Kilner (GB 720295 A) and/or Bethge (EP 3223394 A1) and other references.

Claim Objections
Claims 26 are objected to because of the following informalities:  
In claim 26, line 2, “the plastic” should be --  each of the first plastic, the second plastic, and the third plastic  --.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bethge (EP 3223394 A1, see US 2019/0109513 for English Translation) in view of Kilner (GB 720295 A).
As to claim 1, Bethge shows (FIG. 3,13):

    PNG
    media_image1.png
    633
    373
    media_image1.png
    Greyscale

an electrical machine 38 (para[0119]) comprising: 
a rotor 40 that is rotatable about an axis of rotation, by way of which an axial direction of the electrical machine is defined, and a stator 39 that has electrically conductive stator windings 4; and 
at least one cooling channel 8,9 through which a coolant is flowable for cooling the stator windings 4; 
wherein the stator 39 has stator teeth T that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor 40, and bear the stator windings 4; 
wherein the at least one cooling channel 9 and at least one stator winding 4 are arranged in at least one intermediate space 13 that is formed between two stator teeth T adjacent to each other in the circumferential direction;
wherein a second plastic 14 forms at least one phase insulation arranged in the intermediate space 13 and that divides the intermediate space 13 into a radially inner subspace 3A and a radially outer subspace 3B; and 
wherein a third plastic 9A at least partly surrounds the at least one cooling channel 9 and is in contact with at least one of the first plastic and the second plastic 14 (para[0092],[0093], conductor insulators are PEEK plastic para[0028]).
Bethge does not show: 
a slot lining for transferring heat from the at least one stator winding to the at least one cooling channel is arranged on surface sections of the two adjacent stator teeth delimiting the intermediate space;
the slot lining is a first plastic.
As to the first bullet, Kilner shows (FIG. 1 below) a slot lining 6 for transferring heat from the at least one stator winding 1,2 to the at least one cooling channel 13 is arranged on surface sections of the two adjacent stator teeth 8T delimiting the intermediate space 8S (page 2, col.1:33-37, the slot lining 6 is capable of performing the claimed function of transferring heat);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Bethge to have a slot lining 6 for transferring heat from the at least one stator winding 4 to the at least one cooling channel 9 is arranged on surface sections of the two adjacent stator teeth T delimiting the intermediate space 13 as taught by Kilner, for the advantageous benefit of holding the stator winding 4 in position in the intermediate space 13 as taught by Kilner (page 2, col.1:33-37).
As to the second bullet, Bethge describes the conductor insulator is plastic (conductor insulators are PEEK plastic para[0028],[0029]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator of Bethge in view of Kilner to have the slot lining 6 is a first plastic as taught by Bethge, for the advantageous benefit of particular chemical and temperature resistance as taught by Bethge (para[0029]).
As to claim 16/1, Bethge in view of Kilner was discussed above with respect to claim 1, and Bethge further shows (FIG. 3 above) an additional cooling channel 8 is arranged in a region of a radially outer end section or of a radially inner end section of the intermediate space 13 (para[0094]).
As to claim 17/16/1, Bethge in view of Kilner was discussed above with respect to claim 16, and Bethge further shows (FIG. 3) at least one of the second plastic 14 and the third plastic 9A forms a further protective coating 14 arranged in the intermediate space 13 and at least partly delimits or surrounds the additional cooling channel 8 (second plastic 14 delimits the channels 8 and 9).
As to claim 18/17/16/1, Bethge in view of Kilner was discussed above with respect to claim 17, and Bethge further shows (FIG. 3) the further protective coating 14 at least one of radially inwardly and radially outwardly delimits the additional cooling channel 8 in the cross section perpendicular to the axial direction (the cross section of FIG. 3 is perpendicular to the axial direction of the rotor 40).
As to claim 19/17/16/1, Bethge in view of Kilner was discussed above with respect to claim 17, and Bethge further shows (FIG. 3) the further protective coating 14 at least one of delimits and surrounds the additional cooling channel 8 in the circumferential direction of the stator 39 in the cross section perpendicular to the axial direction (the second plastic 14 extends in the circumferential direction).


Claims 1-5, 13-15, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kilner (GB 720295 A) in view of Lange et al. (US 2017/0241680, hereinafter Lange) and Kazmin et al. (US 2013/0285488, hereinafter Kazmin).
As to claim 1, Kilner shows (FIG. 1, 8):

    PNG
    media_image2.png
    827
    445
    media_image2.png
    Greyscale

An electrical machine (page 1, col.1:10-12) comprising: 
a rotor 36 that is rotatable about an axis of rotation (FIG. 8 axis is center of shaft 41), by way of which an axial direction of the electrical machine is defined, and a stator 8 that has electrically conductive stator windings 1,2 (winding page 2, col.1:20-32); and 
at least one cooling channel 13 through which a coolant is flowable for cooling the stator windings 1,2; 
wherein the stator 8 has stator teeth 8T that extend along the axial direction, are arranged spaced apart from one another along a circumferential direction of the rotor 36, and bear the stator windings 1,2 (it is implied that the windings and teeth 8T are spaced apart in the circumferential direction, FIG. 1 shows a stator slot page 1, col.2:85-87); 
wherein the at least one cooling channel 13 and at least one stator winding 1,2 are arranged in at least one intermediate space 8S that is formed between two stator teeth 8T adjacent to each other in the circumferential direction;
wherein a slot lining 6 for transferring heat from the at least one stator winding 1,2 to the at least one cooling channel 13 is arranged on surface sections of the two adjacent stator teeth 8T delimiting the intermediate space 8S (page 2, col.1:33-37, the slot lining 6 is capable of performing the claimed function of transferring heat); 
wherein first spacing strips 3,4 form at least one phase insulation arranged in the intermediate space 8S and that divides the intermediate space 8S into a radially inner subspace (for winding 1) and a radially outer subspace (for winding 2)(page 2, col.1: 20-32, spacing strips 3,4 are capable of performing the claimed function); and 
wherein a second spacing strip 5 at least partly surrounds the at least one cooling channel 13 and is in contact with at least one of the slot lining 6 and the first spacing strips 3,4.
Kilner does not show 
The slot lining is a first plastic;
The first spacing strips are a second plastic; and
The second spacing strip is a third plastic.
As to the first bullet, Lange shows (FIG. 4) the slot liner 110 is formed by an electrically insulating first plastic material (PPS is a known plastic para[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot lining 6 of Kilner to have the slot lining 6 is a first plastic as taught by Lange, for the advantageous benefit of insulating the stator windings 1,2 from the stator teeth 8T as taught by Lange (para[0027]).
As to the second and third bullets, Kazmin shows (FIG. 6) the coil block 900 is plastic (glass-epoxy plastic para[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot lining 6 of Kilner in view of Lange to have 
The first spacing strips 3,4 are a second plastic; and
The second spacing strip 5 is a third plastic
as taught by Kazmin, for the advantageous benefit of having the spacing strips 3,4,5 being a non-magnetic material capable of withstanding temperatures in coil windings of an electrical machine as taught by Kazmin (para[0020]).
As to claim 2/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified) a portion of the second plastic 3,4 is arranged between the first plastic 6 and the third plastic 5.
As to claim 3/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified and FIG. 8):
the stator 8 comprises a stator body 8 from which the stator teeth 8T protrude radially inwardly; and 
the first plastic 6 is arranged on a surface section of the stator body 8 that radially outwardly delimits the intermediate space 8S.
As to claim 4/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified): the first plastic 6 is arranged on surface sections of at least one of (i) the two adjacent stator teeth 8T and (ii) a stator body 8 from which the stator teeth 8T protrude radially inward, to form an electrically insulating layer that covers the surface sections.
As to claim 5/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified) the at least one cooling channel 13 is arranged in a region of a radially inner end section or a radially outer end section of the intermediate space 8S.
As to claim 13/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified) at least one of the second plastic 3,4 and the third plastic 5 forms a protective coating arranged in the intermediate space 8S and at least partly at least one of delimits and surrounds the at least one cooling channel 13 in a cross section perpendicular to the axial direction (the third plastic 5 is insulating and partly delimits the cooling channel 13).
As to claim 14/13/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 13, and Kilner further shows (FIG. 1 above as modified) the protective coating 5 at least one of radially inwardly and radially outwardly delimits the at least one cooling channel 13 in the cross section perpendicular to the axial direction.
As to claim 15/13/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 13, and Kilner further shows (FIG. 1 above as modified) the protective coating 5 delimits the at least one cooling channel 13 in a circumferential direction of the stator 8 in the cross section perpendicular to the axial direction (it is implied that stator 8 has an annular shape).
As to claim 20/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified):
the first plastic 6 provided on surface sections of the stator teeth 8T is formed by an electrically insulating first plastic material, 
the second plastic 3,4 is formed by a second plastic material; and 
the third plastic 5 at least partly at least one of delimits and surrounds the at least one cooling channel 13 in a cross section perpendicular to the axial direction, is formed by the second plastic material or by a third plastic material (Kazmin teaches more than one plastic).
As to claim 21/20/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 20, and Kilner further shows (FIG. 1 above as modified) at least one of: 
the second plastic material 3,4 is designed to be electrically insulating or electrically conductive; and 
the third plastic material 5 is designed to be electrically insulating or electrically conductive (Kazmin teaches coil blocks 900 are electrically insulating plastics para[0020]).
As to claim 22/20/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 20 except for at least one of: 
at least one of the first plastic material, the second plastic material, and the third plastic material is a thermoplastic; and 
at least one of the first plastic material, the second plastic material, and the third plastic material is a thermoset.
Lange describes the plastic is a thermoplastic (PEEK para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plastic, the second plastic and the third plastic of Kilner in view of Lange and Kazmin to have at least one of the first plastic material 6, the second plastic material 3,4, and the third plastic material 5 is a thermoplastic as taught by Lange, for the advantageous benefits of improved toughness and superior dielectric properties as taught by Lange (para[0026]).
As to claim 23/20/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 20 except for at least one of: 
at least two of the first plastic material, the second plastic material, and the third plastic material have identical thermal conductivities; and 
at least two of the first plastic material, the second plastic material, and the third plastic material have different thermal conductivities.
Lange describes the plastic is PEEK (para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plastic, the second plastic and the third plastic of Kilner in view of Lange and Kazmin to have at least two of the first plastic material 6, the second plastic material 3,4, and the third plastic material 5 have identical thermal conductivities as taught by Lange, for the advantageous benefits of improved toughness and superior dielectric properties as taught by Lange (at least two of the plastics are PEEK para[0026]).
As to claim 24/20/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 20, and Kilner further shows (FIG. 1 above as modified) at least one of: 
at least two of the first plastic material 6, the second plastic material 3,4, and the third plastic material 5 are identical materials; and 
at least two of the first plastic material 6, the second plastic material 3,4, and the third plastic material 5 are different materials (as modified the second plastic 3,4 and the third plastic 5 may be different plastics Kazmin para[0020]).


Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable Kilner (GB 720295 A) in view of Lange et al. (US 2017/0241680, hereinafter Lange) and Kazmin et al. (US 2013/0285488, hereinafter Kazmin) and Hyypio (US 6,170,974 B1).
As to claim 6/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1, and Kilner further shows (FIG. 1 above as modified) the second plastic 3,4 forms at least one phase insulation arranged in the intermediate space 8S and that divides the intermediate space 8S into the radially inner subspace and the radially outer subspace, such that first conductor elements 1 of the stator winding 1,2 are able to be arranged in the radially inner subspace, and second conductor elements 2 of the stator winding 1,2 that is electrically insulated from the first conductor elements are able to be arranged in the radially outer subspace (page 2, col.1: 20-32, spacing strips 3,4 are capable of performing the claimed function).
Kilner does not show first conductor elements of the stator winding that form a first phase winding and second conductor elements of the stator winding that form a second phase winding.
Hyypio shows (FIG. 10) first conductor elements 128 of the stator winding that form a first phase winding and second conductor elements 124 of the stator winding that form a second phase winding (col.16:10-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 1,2 of Kilner in view of Lange and Kazmin to have first conductor elements 1 of the stator winding 1,2 that form a first phase winding and second conductor elements 2 of the stator winding 1,2 that form a second phase winding 2 as taught by Hyypio, for the advantageous benefit of energizing the machine with an optimal selection of phases for the machine to achieve a desired outcome as taught by Hyypio (col.6:14-18; col.9:65 to col.10:8 and col.12: 48-65).
As to claim 7/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 6, and Kilner further shows (FIG. 1 and 2 above as modified) the at least one phase insulation 3,4 extends along the circumferential direction and connects two insulating layers made from the first plastic 6 and arranged on the adjacent stator teeth 8T to one another (the first spacing strips 3,4 extend to contact the slot lining 6 on both adjacent teeth 8T).
As to claim 8/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 6 and Kilner further shows (FIG. 2) the stator winding 1,2 comprises at least one first conductor element 1 and at least one second conductor element 2 (multiple copper bars 16 para[0010]).
Kilner does not show:
the at least one first conductor elements are arranged in the radially inner subspace and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements are arranged in the radially outer subspace and electrically connected to one another in order to connect to a common second phase of the electric current source.
As to both bullets Hyypio shows (FIG. 10)
the at least one first conductor elements 128 are arranged in the radially inner subspace and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements 124 are arranged in the radially outer subspace and electrically connected to one another in order to connect to a common second phase of the electric current source (col.16:10-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 1,2 of Kilner in view of Lange, Kazmin and Hyypio to have: 
the at least one first conductor elements 1 are arranged in the radially inner subspace and electrically connected to one another in order to connect to a common first phase of an electric current source; and 
the at least one second conductor elements 2 are arranged in the radially outer subspace and electrically connected to one another in order to connect to a common second phase of the electric current source
as taught by Hyypio, for the advantageous benefit of energizing the machine with an optimal selection of phases for the machine to achieve a desired outcome as taught by Hyypio (col.6:14-18; col.9:65 to col.10:8 and col.12: 48-65).
As to claim 9/8/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 8 except for at least one of the at least one first conductor element and the at least one second conductor element is surrounded by the second plastic, which is electrically insulating and thermally conductive, in a cross section perpendicular to the axial direction.
Lange shows (FIG. 5) the conductor element 100 is surrounded by a plastic 105, which is electrically insulating and thermally conductive, in a cross section perpendicular to the axial direction (PEEK is known to be electrically insulating and thermally conductive para[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 1,2 of Kilner in view of Lange, Kazmin and Hyypio to have at least one of the at least one first conductor element 1 and the at least one second conductor element 2 is surrounded by the second plastic 3,4, which is electrically insulating and thermally conductive, in a cross section perpendicular to the axial direction as taught by Lange, for the advantageous benefits of improved toughness and superior dielectric properties as taught by Lange (para[0026]).
As to claim 10/8/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 8 and Kilner further shows (FIG. 1) at least one of the at least one first conductor 1 and the second conductor element 2 is formed as a winding rod made from an electrically conductive material (winding is four metal straps page 2, col.1: 20-32).
As to claim 11/10/8/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 10 and Kilner further shows (FIG. 1) at least one winding rod 1,2 as a rectangular geometry with two narrow sides and with two wide sides in a cross section perpendicular to the axial direction (winding is four metal straps page 2, col.1: 20-32).
As to claim 12/8/6/1, Kilner in view of Lange, Kazmin and Hyypio was discussed above with respect to claim 8 and Kilner further shows (FIG. 1 as modified) the at least one first conductor element 1 is electrically insulated from the at least one second conductor elements 2 by way of the at least one phase insulation 3.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kilner (GB 720295 A) in view of Lange et al. (US 2017/0241680, hereinafter Lange) and Kazmin et al. (US 2013/0285488, hereinafter Kazmin) and Miyata et al. (US 2009/0230806, hereinafter Miyata).
As to claim 25/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1 except for the stator winding is part of a distributed winding.
Miyata describes the stator winding is part of a distributed winding (para[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 1,2 of Kilner in view of Lange and Kazmin to have the stator winding 1,2 is part of a distributed winding as taught by Miyata, for the advantageous benefit of having the distributed winding utilize flux over 360 electrical degrees as taught by Miyata (para[0045]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over over Kilner (GB 720295 A) in view of Lange et al. (US 2017/0241680, hereinafter Lange) and Kazmin et al. (US 2013/0285488, hereinafter Kazmin) and Marvin et al. (US 2014/0125188, hereinafter Marvin).
As to claim 26/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1 except for a thermal conductivity of the plastic is at least 0.5 W/mK.
Marvin describes a thermal conductivity of the plastic is at least 0.5 W/mK (1.0 W/mK para[0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first plastic, the second plastic and the third plastic of Kilner in view of Lange and Kazmin to have a thermal conductivity of the plastic is at least 0.5 W/mK as taught by Marvin, for the advantageous benefit of having plastic materials that are electrical insulators with a high thermal conductivity to transfer high heat flux as taught by Marvin (para[0052]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kilner (GB 720295 A) in view of Lange et al. (US 2017/0241680, hereinafter Lange) and Kazmin et al. (US 2013/0285488, hereinafter Kazmin) and Cope et al. (US 4,160,926, hereinafter Cope).
As to claim 27/1, Kilner in view of Lange and Kazmin was discussed above with respect to claim 1 except for the intermediate space is formed at least one of substantially without a gap by way of the second plastic so as to be free from air pockets.
Cope describes “it is functionally desirable to completely fill the dead air space in the slot area of electric motors and generators with a dense solid plastic material” (col.3:45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator winding 1,2 of Kilner in view of Lange and Kazmin to have the intermediate space 8S is formed at least one of substantially without a gap by way of the second plastic 3,4 so as to be free from air pockets as taught by Cope, for the advantageous benefit of ensuring the greatest possible mechanical strength as taught by Cope (col.3:45-60, the open spaces in the intermediate space 8S of Kilner form air passages for air flowing through the intermediate space 8S).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Zugelder et al. (US 2018/0163728) describes PEEK is a thermoplastic (para [0038]); and
Sperindio et al. (US 2018/0187029) describes PEEK is thermally conductive (para [0064]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832